DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (8,851,230).
	With respect to Claim 10, Ono teaches an exhaust device (Figures 1-6, #40) for an internal combustion engine (E), for discharging exhaust gases from an internal combustion engine (E) supported on a vehicle body frame (1/2/4) of a saddle-type vehicle (clearly seen in Figures 1-2), said exhaust device (40) comprising: an exhaust pipe (30/32/36) connected to said internal combustion engine (E); and an exhaust muffler (34) connected to a downstream side of said exhaust pipe (30/32/36), wherein said exhaust muffler (34) includes a first muffler section (defined by front muffler section within housing #86, referred to herein as #86) connected to said exhaust pipe (30/32/36) and a second muffler section (defined by rear muffler section within housing #88, referred to herein as #88) connected to a downstream side of said first muffler section (86), to cause exhaust gases delivered from said exhaust pipe (30/32/36) to pass through said first muffler section (86) and to be discharged from said second muffler section (88) out of said exhaust muffler (34), wherein said first muffler section (86) includes a tubular member made up of an inner pipe (104/105) and an outer pipe (outer casing of #86) covering said inner pipe (104/105), and a connector (defined by portions of connecting ends of casings #86/88) connecting said outer pipe (86) of said tubular member and an outer shell (defined by outer shell #88) of said second muffler section (88) to each other, wherein said second muffler section (88) includes an outer shell (88), a first partition wall (100) partitioning a front portion of an inner space in said outer shell (88), a second partition wall (102) partitioning a space behind said first partition wall (100), and a third partition wall (73) partitioning a space behind said second partition wall (102), wherein said second muffler section (88) has a cross-sectional area larger than a cross- sectional area of said tubular member of said first muffler section (86), wherein said exhaust muffler (34) includes: a first expansion chamber (90/92) for receiving incoming exhaust gases from said exhaust pipe (30/32/36), said first expansion chamber (90/92) being surrounded by said outer pipe (86), said connector (defined by portions of connecting ends of casings #86/88), and said inner pipe (104/105) of said first muffler section (86), and said outer shell (88) and said first partition wall (100) of said second muffler section (88); a second expansion chamber (94) surrounded by said outer shell (88), said second partition wall (102), and said third partition wall (73) of said second muffler section (88); and a third expansion chamber (96) surrounded by said outer shell (88), said first partition wall (100), and said second partition wall (102) of said second muffler section (88),BIRCH, STEWART, KOLASCH & BIRCH, LLP PCL/PCL/bo Application No.: NEW Docket No.: 0972-0132PUS1Page 4 of 9wherein said second muffler section (88) includes: a fluid communication pipe (108) extending through said first partition wall (100) and said second partition wall (102) for leading exhaust gases from said first expansion chamber (90/92) into said second expansion chamber (94); and an exhaust passage pipe (114/116) held in fluid communication (via tube #112) with said third expansion chamber (94) and extending through said second partition wall (102) and said third partition wall (73), wherein said second partition wall (102) has a fluid communication hole (defined by pipe #112, extending through hole in partition #201) defined therein that provides fluid communication between said second expansion chamber (94) and said third expansion chamber (96), and wherein said first expansion chamber (90/92) has a length larger than the sum of a length of said second expansion chamber (94) and a length of said third expansion chamber (96) in the direction of a flow of exhaust gases in said exhaust pipe (30/32/36), said inner pipe (104/105), and said exhaust passage pipe (114/116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (8,851,230).
	With respect to Claim 15, Ono is relied upon for the reasons and disclosures set forth above.  Ono further fails to explicitly teach wherein said outer tube has an inside diameter ranging from 1.5 to 2.0 times an inside diameter of said inner pipe.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein said outer tube has an inside diameter ranging from 1.5 to 2.0 times an inside diameter of said inner pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 16, Ono is relied upon for the reasons and disclosures set forth above.  Ono further fails to explicitly teach wherein said fluid communication pipe has an inside diameter equal to or smaller than one half of an inside diameter of said exhaust passage pipe.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein said fluid communication pipe has an inside diameter equal to or smaller than one half of an inside diameter of said exhaust passage pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 11-14 and 17-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust device for internal combustion engine are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837